              Case 2:19-cr-00010-RSM Document 54 Filed 08/01/19 Page 1 of 20



 1                                                                       Chief Judge Ricardo S. Martinez

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8

 9
                                                        No. 19-CR-010
10
        UNITED STATES OF AMERICA,                       DEFENDANTS’ MOTION TO
11                                                      DISMISS COUNT TEN FOR
                               v.                       FAILURE TO STATE AN OFFENSE
12                                                      AND LACK OF SPECIFICITY, OR
                                                        IN THE ALTERNATIVE, FOR A
        HUAWEI DEVICE CO., LTD., and                    BILL OF PARTICULARS
13      HUAWEI DEVICE USA, INC.,
14                                                      NOTE ON MOTION CALENDAR:
                               Defendants.              August 9, 2019
15
                                                        ORAL ARGUMENT REQUESTED
16

17          Defendants Huawei Device Co., Ltd. (“Huawei China”), and Huawei Device USA, Inc.
18
     (“Huawei USA”) (collectively, “Huawei Device”), through counsel, respectfully move to dismiss
19
     Count Ten, pursuant to Fed. R. Crim. P. 12(b)(3)(B), for failure to state an offense and lack of
20
     specificity. Specifically, the Indictment fails to allege that Huawei Device acted with corrupt
21
     intent or that any of the alleged obstructive acts have a nexus to an official proceeding.
22

23 Alternatively, if the Court declines to dismiss Count Ten, Huawei Device respectfully moves,

24 pursuant to Fed. R. Crim. P. 7(f), for a bill of particulars specifying the factual basis for the

25 allegations in Count Ten.

26

27

28
     DEFENDANTS’ MOTION TO DISMISS COUNT TEN FOR FAILURE TO STATE AN OFFENSE
     AND LACK OF SPECIFICITY, OR IN THE ALTERNATIVE, FOR A BILL OF PARTICULARS
                                                                                 1420 F i f t h Av enue, Sui t e 1400
     U.S. v. Huawei Device Co., Ltd., et al., No. 19-CR-010 – Page 1             Seat t l e, W ashi ngt on 9 810 1
                                                                                 phon e 206. 516. 3 800 f ax 206. 516. 3 888
              Case 2:19-cr-00010-RSM Document 54 Filed 08/01/19 Page 2 of 20



 1                                           INTRODUCTION

 2          The Court should dismiss Count Ten for failure to state an offense and lack of specificity.
 3
     Such an obstruction charge requires that (1) the defendant act with corrupt intent, and (2) the
 4
     obstructive acts have a nexus to an official proceeding. Yet, Count Ten does not allege any
 5
     specific facts to establish these critical elements. Instead, the Indictment contains only bald legal
 6

 7 conclusions that Huawei Device was “concerned” about potential civil litigation and a criminal

 8 investigation at the time. Because Count Ten fails to provide Huawei Device with a meaningful

 9 understanding of the “essential facts constituting the offense charged,” it must be dismissed.
10 Fed. R. Crim. P. 7(c)(1). Alternatively, if the Court declines to dismiss Count Ten, it should

11
     require bill of particulars specifying the Indictment’s vague and conclusory assertions regarding
12
     the alleged obstruction of justice.
13
                                              BACKGROUND
14

15          The Indictment charges Huawei Device with theft of trade secrets conspiracy (Count

16 One), attempted theft of trade secrets (Count Two), wire fraud (Counts Three to Nine), and

17 obstruction of justice (Count Ten). Count One includes extensive allegations regarding T-

18
     Mobile, the Tappy Robot System, the relationship between T-Mobile and Huawei Device, and
19
     the alleged theft of trade secrets from T-Mobile. Ind. ¶¶ 2-49. The Indictment’s other counts are
20
     much less detailed. See Ind. ¶¶ 51-52; Ind. ¶¶ 53-63; Ind. ¶¶ 64-65. To be sure, the other counts
21
     incorporate the factual allegations of Count One by reference, Ind. ¶¶ 51, 53, 64, but the
22

23 additional counts include little to no specific factual allegations.

24          Count Ten, which is particularly threadbare, charges that Huawei Device violated 18

25 U.S.C. § 1512(c)(2) when it allegedly “attempted to corruptly obstruct, influence, and impede an

26
     official proceeding, that is, the proceedings in T-Mobile USA, Inc. v. Huawei Device USA, Inc.,
27
     C14-1351RAJ . . . ; and Federal grand jury proceedings in the Western District of Washington.”
28
     DEFENDANTS’ MOTION TO DISMISS COUNT TEN FOR FAILURE TO STATE AN OFFENSE
     AND LACK OF SPECIFICITY, OR IN THE ALTERNATIVE, FOR A BILL OF PARTICULARS   1420 F i f t h Av enue, Sui t e 1400
                                                                                 Seat t l e, W ashi ngt on 9 810 1
     U.S. v. Huawei Device Co., Ltd., et al., No. 19-CR-010 – Page 2             phon e 206. 516. 3 800 f ax 206. 516. 3 888
                Case 2:19-cr-00010-RSM Document 54 Filed 08/01/19 Page 3 of 20



 1 Ind. ¶ 65. Count Ten merely tracks the text of the underlying statute. 18 U.S.C. § 1512(c)(2)

 2 (“[w]hoever corruptly . . . obstructs, influences, or impedes any official proceeding, or attempts

 3
     to do so”).
 4
            Count Ten appears to be based on Section E of Count One. Ind. ¶ 37. That section
 5
     alleges that “T-Mobile’s discovery of the theft of the robot part and F.W.’s unauthorized access
 6

 7 of the laboratory caused great and immediate concern for [Huawei Device] for several reasons.”

 8 Ind. ¶ 37. In addition to the “concern[] that T-Mobile would terminate its business relationship

 9 with” Huawei Device, Huawei Device was also allegedly “concerned about the potential for
10 federal civil ligation” and “concerned that T-Mobile would refer the matter to federal law

11
     enforcement authorities, prompting a Federal grand jury investigation.” Ind. ¶ 37. 1
12
            Count One also alleges that Huawei Device “attempted to affirmatively mislead T-
13
     Mobile about what had happened in T-Mobile’s laboratory,” including through an internal
14

15 investigation, the investigation’s findings, during T-Mobile’s interview of two Huawei Device

16 employees, and in communications with T-Mobile. Ind. ¶¶ 37-46. The description of Huawei

17 Device’s internal investigation and communications with T-Mobile (Ind. ¶¶ 39-45), which

18
     occurred between June and October 2013, does not allege that anyone at Huawei Device
19
     discussed or was otherwise focused on potential civil litigation or a grand jury investigation. The
20
     first reference to potential civil litigation in the Indictment occurred seven months later, in May
21
     2014, when T-Mobile allegedly sent a legal demand letter to Huawei Device threatening
22

23

24
            1
              The Indictment also alleges that Huawei Device was “concerned about additional harm
25
   to Huawei’s reputation”—purportedly because Huawei Device had “already been the subject of
26 negative publicity regarding the company’s past practice of misappropriating proprietary
   business information and technology.” Ind. ¶ 38. Huawei Device is separately moving to strike
27 this irrelevant and prejudicial paragraph from the Indictment and to exclude any such evidence
   from trial.
28
     DEFENDANTS’ MOTION TO DISMISS COUNT TEN FOR FAILURE TO STATE AN OFFENSE
     AND LACK OF SPECIFICITY, OR IN THE ALTERNATIVE, FOR A BILL OF PARTICULARS   1420 F i f t h Av enue, Sui t e 1400
                                                                                 Seat t l e, W ashi ngt on 9 810 1
     U.S. v. Huawei Device Co., Ltd., et al., No. 19-CR-010 – Page 3             phon e 206. 516. 3 800 f ax 206. 516. 3 888
              Case 2:19-cr-00010-RSM Document 54 Filed 08/01/19 Page 4 of 20



 1 litigation to which Huawei Device’s in-house counsel responded. Ind. ¶ 46. The narrative

 2 allegations contain no reference to any potential grand jury investigation.

 3
                                                 ARGUMENT
 4
     I.      The Court Should Dismiss Count Ten for Failure to State an Offence and for Lack
 5           of Specificity.
 6           A defendant is denied the constitutional right to a fair trial when the government fails to
 7 provide notice of the charges against which the defendant must defend. See Russell v. United

 8
   States, 369 U.S. 749, 760-61 (1962). Here, Count Ten fails to allege with specificity the key
 9
   elements of the obstruction of justice offense: corrupt intent and a nexus to an official
10
   proceeding. It is not enough simply to make naked assertions that do not address each of the
11

12 elements of the charged offense. Allowing the threadbare obstruction charge in Count Ten to

13 proceed would (1) undermine Huawei Device’s ability to understand the nature of the charges

14 against it and to prepare a defense, (2) create the danger of surprise at trial, and (3) prevent

15
     Huawei Device from pleading jeopardy against a subsequent prosecution. United States v.
16
     Ayers, 924 F.2d 1468, 1483 (9th Cir. 1991). For these reasons, the Court should dismiss Count
17
     Ten for failure to state a claim and for lack of specificity.
18

19           A.      Legal Standards

20           A defendant may move to dismiss an indictment where the indictment “fail[s] to state an

21 offense.” Fed. R. Crim. P. 12(b)(3)(B)(v). An indictment must contain a “plain, concise, and

22 definite written statement of the essential facts constituting the offense charged.” Fed. R. Crim.

23
     P. 7(c)(1). An indictment must allege sufficient facts (1) to enable the defendant to prepare a
24
     defense, (2) to ensure that the defendant is prosecuted on the basis of facts presented to the grand
25
     jury, (3) to enable the defendant to plead jeopardy against a later prosecution, and (4) to inform
26
     the court of the facts alleged so that it can determine the sufficiency of the charge. United States
27

28 v. Cecil, 608 F.2d 1294, 1296 (9th Cir. 1979) (per curiam); see also United States v. King, 587
     DEFENDANTS’ MOTION TO DISMISS COUNT TEN FOR FAILURE TO STATE AN OFFENSE
     AND LACK OF SPECIFICITY, OR IN THE ALTERNATIVE, FOR A BILL OF PARTICULARS   1420 F i f t h Av enue, Sui t e 1400
                                                                                 Seat t l e, W ashi ngt on 9 810 1
     U.S. v. Huawei Device Co., Ltd., et al., No. 19-CR-010 – Page 4             phon e 206. 516. 3 800 f ax 206. 516. 3 888
              Case 2:19-cr-00010-RSM Document 54 Filed 08/01/19 Page 5 of 20



 1 F.2d 956, 963 (9th Cir. 1978) (“The failure of an indictment to detail each element of the charged

 2 offense generally constitutes a fatal defect.”).

 3
            B.      Corrupt Intent Is an Essential Element of Count Ten.
 4
            Corrupt intent is an essential element of the obstruction charge alleged in Count Ten.
 5
     Count Ten charges Huawei Device with obstruction of justice in violation of 18 U.S.C.
 6
     § 1512(c)(2), which prohibits “corruptly . . . obstruct[ing], influenc[ing], or imped[ing] any
 7

 8 official proceeding.” 18 U.S.C. § 1512(c)(2). The Ninth Circuit has not defined the specific

 9 parameters of corrupt intent in the context of Section 1512(c). United States v. Watters, 717 F.3d
10 733, 735 (9th Cir. 2013). But in interpreting a different section of the same obstruction statute

11
     charged here—Section 1512(b)—the Supreme Court interpreted “corruptly” to mean “wrongful,
12
     immoral, depraved, or evil” and held that acting “knowingly . . . corruptly” as defined in Section
13
     1512(6) requires “conscious[ness] of wrongdoing.” Arthur Andersen LLP v. United States, 544
14
     U.S. 696, 705-06 (2005); see also United States v. Gordon, 710 F.3d 1124, 1151 (10th Cir. 2013)
15

16 (corrupt intent under Section 1512(c)(2) means to “act[] with an improper purpose and to engage

17 in conduct knowingly and dishonestly with the specific intent to subvert, impede or obstruct” the

18 relevant proceeding) (some quotation marks omitted).

19
            Thus, for purposes of Section 1512, conduct is not unlawful unless it is undertaken with a
20
     corrupt intent. See United States v. Doss, 630 F.3d 1181, 1191 (9th Cir. 2011), as amended on
21
     reh’g in part (Mar. 15, 2011) (reversing witness tampering conviction under 18 U.S.C. § 1512(b)
22

23 where the defendant simply “appealed to his wife to exercise her marital privilege not to testify

24 against him”); United States v. Liew, 856 F.3d 585, 603 (9th Cir. 2017) (reversing convictions

25 under 18 U.S.C. § 1512(c) where filing of a purportedly false answer in a civil proceeding was

26 “tantamount to a general denial of legal liability”). In other words, without evidence of

27
     consciousness of wrongdoing and specific intent to obstruct justice, actions to influence others
28
     DEFENDANTS’ MOTION TO DISMISS COUNT TEN FOR FAILURE TO STATE AN OFFENSE
     AND LACK OF SPECIFICITY, OR IN THE ALTERNATIVE, FOR A BILL OF PARTICULARS   1420 F i f t h Av enue, Sui t e 1400
                                                                                 Seat t l e, W ashi ngt on 9 810 1
     U.S. v. Huawei Device Co., Ltd., et al., No. 19-CR-010 – Page 5             phon e 206. 516. 3 800 f ax 206. 516. 3 888
                Case 2:19-cr-00010-RSM Document 54 Filed 08/01/19 Page 6 of 20



 1 are not criminal obstruction, even if the acts affected an official proceeding. Corrupt intent is a

 2 key element of the obstruction charge, which must be alleged and proved.

 3
            C.      A Nexus to an Official Proceeding Is an Essential Element of Count Ten.
 4
            A “nexus” between the allegedly obstructive acts and an official proceeding is an
 5
     essential element of the obstruction charge alleged in Count Ten. Section 1512(c)(2) requires
 6
     that the obstructive conduct be undertaken in connection with (i.e., to have a nexus to) an
 7

 8 “official proceeding.” 18 U.S.C. § 1512(c)(2).

 9          The Supreme Court has consistently held that obstruction statutes require a nexus

10 between the obstructive conduct and an official proceeding. For instance, the Supreme Court has

11
     held that 18 U.S.C. § 1503 requires a “nexus” between the obstructive act and an official
12
     proceeding showing “that the act [had] a relationship in time, causation, or logic with the judicial
13
     proceeding.” United States v. Aguilar, 515 U.S. 593, 599 (1995). Similarly, the Supreme Court
14
     applied a nexus requirement to Section 1512(b)(2)(A), concluding that the statute did not apply
15

16 “when [the defendant] does not have in contemplation any particular official proceeding in

17 which those documents might be material.” Arthur Andersen, 544 U.S. at 708. Most recently,

18 the Supreme Court held that a defendant could be convicted under the omnibus obstruction

19
     clause of the Internal Revenue Code (26 U.S.C. § 7212(a)) only if “there is a ‘nexus’ between the
20
     defendant’s conduct and a particular administrative proceeding.” Marinello v. United States, 138
21
     S. Ct. 1101, 1109 (2018).
22

23          The Ninth Circuit has not explicitly held that Section 1512(c)(2) includes a nexus
               2
24 requirement. But every other circuit to consider the issue has held that Section 1512(c)(2)

25

26          2
            In an unpublished decision, the Ninth Circuit stated it “ha[d] not ruled on whether 18
   U.S.C. § 1512(c)(2) contains a nexus requirement to an official proceeding,” and declined to
27 decide the issue. United States v. Liang, 727 F. App’x 927, 929 n.1 (9th Cir. 2018) (per curiam).

28 In another case, the Ninth Circuit suggested in dicta that Section 1512(c)(2) included a nexus
     DEFENDANTS’ MOTION TO DISMISS COUNT TEN FOR FAILURE TO STATE AN OFFENSE
     AND LACK OF SPECIFICITY, OR IN THE ALTERNATIVE, FOR A BILL OF PARTICULARS   1420 F i f t h Av enue, Sui t e 1400
                                                                                 Seat t l e, W ashi ngt on 9 810 1
     U.S. v. Huawei Device Co., Ltd., et al., No. 19-CR-010 – Page 6             phon e 206. 516. 3 800 f ax 206. 516. 3 888
                Case 2:19-cr-00010-RSM Document 54 Filed 08/01/19 Page 7 of 20



 1 includes a nexus requirement. See United States v. Young, 916 F.3d 368, 386 (4th Cir. 2019)

 2 (collecting cases and concluding that no circuit has rejected the application of the nexus

 3
     requirement to Section 1512(c)(2)). 3 Thus, under existing precedent, “the government must
 4
     prove that such a proceeding was reasonably foreseeable to the defendant” and “that there was a
 5
     ‘nexus’ between the defendant’s conduct and the pending, or foreseeable, official proceeding.”
 6
     United States v. Martinez, 862 F.3d 223, 237 (2d Cir. 2017), vacated on other grounds sub nom.
 7

 8 Rodriguez v. United States, -- S. Ct. ---, 2019 WL 2649795, at *1 (June 28, 2019).

 9          As an essential element of Section 1512(c)(2), the nexus requirement must be alleged in
10 the Indictment. The Ninth Circuit has not specifically addressed the question of whether the

11
     nexus requirement must be alleged in an indictment. While two unreported decisions from the
12
     Southern District of California concluded that the nexus requirement must be proven at trial, but
13
     need not be alleged in the indictment, 4 those non-binding decisions fail to grapple with
14

15 longstanding Supreme Court precedent that an indictment must set forth all elements of an

16 offense. A more recent decision from the District of Alaska persuasively held that the nexus

17 element must be alleged in the indictment. See United States v. Lawson, No. 16-0121, 2018 WL

18 3375170 (D. Alaska July 5, 2018), report and recommendation adopted, 2018 WL 3370517 (D.

19
   Alaska July 10, 2018).
20

21 requirement. United States v. Ermoian, 752 F.3d 1165, 1172 (9th Cir. 2013), as amended (Aug.
   28, 2013) (concluding that interpreting the obstruction statute to “reach so far back as to cover
22 conduct that occurred even pre-criminal-investigation” “would be in tension with Supreme Court

23 precedent requiring a nexus between the obstructive act and criminal proceedings in court”).
            3
24          See also United States v. Petruk, 781 F.3d 438, 445 (8th Cir. 2015); United States v.
   Tyler, 732 F.3d 241, 249-50 (3d Cir. 2013); United States v. Bennett, 664 F.3d 997, 1013 (5th
25 Cir. 2011), vacated on other grounds, 567 U.S. 950 (2012); United States v. Friske, 640 F.3d
   1288, 1292 (11th Cir. 2011); United States v. Phillips, 583 F.3d 1261, 1263-64 (10th Cir. 2009);
26 United States v. Reich, 479 F.3d 179, 186 (2d Cir. 2007) (Sotomayor, J.).

27          4
           See United States v. Meza, No. 15-3175, 2017 WL 1371102 (S.D. Cal. Apr. 7, 2017);
28 United States v. Brimager, No. 13-02381, 2014 WL 1515867 (S.D. Cal. Apr. 17, 2014).

     DEFENDANTS’ MOTION TO DISMISS COUNT TEN FOR FAILURE TO STATE AN OFFENSE
     AND LACK OF SPECIFICITY, OR IN THE ALTERNATIVE, FOR A BILL OF PARTICULARS   1420 F i f t h Av enue, Sui t e 1400
                                                                                 Seat t l e, W ashi ngt on 9 810 1
     U.S. v. Huawei Device Co., Ltd., et al., No. 19-CR-010 – Page 7             phon e 206. 516. 3 800 f ax 206. 516. 3 888
              Case 2:19-cr-00010-RSM Document 54 Filed 08/01/19 Page 8 of 20



 1          In Lawson, where the defendant was charged with obstruction in violation of 26 U.S.C.

 2 § 7212(a), the court relied on Marinello and held that the nexus requirement was an essential

 3
     element of the offense. Id. at *1-5. Because the indictment failed to allege that several of the
 4
     charged obstructive acts had any nexus to an administrative proceeding, the court dismissed the
 5
     count unless the government agreed to strike those obstructive acts. Id. at *5; see also United
 6

 7 States v. Genao, 343 F.3d 578, 585 (2d Cir. 2003) (“We hold that the indictment in the instant

 8 case does not set forth a sufficient nexus between Genao’s false statements and a federal judicial

 9 proceeding so as to establish a violation of § 1503.”). As in Lawson, the nexus requirement is an
10 essential element of the obstruction charge in Count Ten that must be alleged in the Indictment.

11
            D.      The Indictment Fails to Allege the Corrupt Intent and Nexus Elements with
12                  Specificity.

13          The first requirement of the constitutional right to a fair trial is notice of the charges
14 against which the accused must defend. See Russell v. United States, 369 U.S. 749, 760-61

15
     (1962) (right to notice is rooted in Sixth Amendment’s Notice Clause, Fifth Amendment’s Due
16
     Process Clause, and Fifth Amendment’s Grand Jury Clause); see also Bousley v. United States,
17
     523 U.S. 614, 618 (1998). In addition to alleging the elements of the charged offenses, an
18

19 indictment must “apprise the defendant with reasonable certainty of the nature of the accusation

20 against him” and ensure that the government is not “free to roam at large.” Russell, 369 U.S. at

21 765, 768 (quotations omitted; emphasis added). “[A]ll the material facts and circumstances

22 embraced in the definition of the offence must be stated, or the indictment will be defective.”

23
     United States v. Hess, 124 U.S. 483, 486 (1888).
24
            Where an indictment tracks the generic language of the statute, it will state an offense
25
     only if it is “accompanied with such a statement of the facts and circumstances as will inform the
26

27 accused of the specific offense, coming under the general description, with which he is charged.”

28 Id. at 487. Although the government “need not allege its theory of the case or supporting
     DEFENDANTS’ MOTION TO DISMISS COUNT TEN FOR FAILURE TO STATE AN OFFENSE
     AND LACK OF SPECIFICITY, OR IN THE ALTERNATIVE, FOR A BILL OF PARTICULARS   1420 F i f t h Av enue, Sui t e 1400
                                                                                 Seat t l e, W ashi ngt on 9 810 1
     U.S. v. Huawei Device Co., Ltd., et al., No. 19-CR-010 – Page 8             phon e 206. 516. 3 800 f ax 206. 516. 3 888
              Case 2:19-cr-00010-RSM Document 54 Filed 08/01/19 Page 9 of 20



 1 evidence,” an indictment must allege the “‘essential facts necessary to apprise a defendant of the

 2 crime charged.’” United States v. Buckley, 689 F.2d 893, 897 (9th Cir. 1982) (quoting United

 3
     States v. Markee, 425 F.2d 1043, 1047-48 (9th Cir. 1970)). Count Ten does not clear that
 4
     threshold. Aside from listing without explanation the start and end dates of the alleged
 5
     obstruction and the two official proceedings at issue, the threadbare allegations in Count Ten
 6

 7 simply track the statute. Ind. ¶ 65. Moreover, none of the narrative allegations incorporated in

 8 Count Ten allege with specificity that Huawei Device acted with corrupt intent and with a nexus

 9 to an official proceeding.
10          The Indictment includes several conclusory statements that provide the only possible
11
     nexus between Huawei Device’s actions and any official proceedings—i.e., that Huawei Device
12
     was “concerned about the potential for federal civil litigation” and that Huawei Device was
13
     “concerned that T-Mobile would refer the matter to federal law enforcement authorities,
14

15 prompting a Federal grand jury investigation . . . .” Ind. ¶ 37 (emphasis added). These are pure

16 legal conclusions, not factual allegations. The government could presumably allege identical

17 “concerns” on the part of every participant in every business dispute. Surely, such conclusory

18
     statements, untethered to any specific factual allegations, are insufficient to plead the required
19
     nexus. Repeatedly stating that Huawei Device was “concerned,” without factual basis or
20
     specificity, does not descend to the particulars necessary to put Huawei Device on notice of the
21
     charge against it. Russell, 369 U.S. at 765; Buckley, 689 F.2d at 897. Thus, the allegations in
22

23 paragraph 37 are not sufficiently specific to sustain the charge in Count Ten.

24          Likewise, the allegation that T-Mobile eventually threatened Huawei Device with a civil

25 lawsuit cannot establish the required elements of corrupt intent and nexus to an official

26
     proceeding for acts that long preceded that threat. The Indictment alleges that T-Mobile sent a
27
     legal demand letter to Huawei Device on May 5, 2014, to which Huawei Device’s in-house
28
     DEFENDANTS’ MOTION TO DISMISS COUNT TEN FOR FAILURE TO STATE AN OFFENSE
     AND LACK OF SPECIFICITY, OR IN THE ALTERNATIVE, FOR A BILL OF PARTICULARS   1420 F i f t h Av enue, Sui t e 1400
                                                                                 Seat t l e, W ashi ngt on 9 810 1
     U.S. v. Huawei Device Co., Ltd., et al., No. 19-CR-010 – Page 9             phon e 206. 516. 3 800 f ax 206. 516. 3 888
             Case 2:19-cr-00010-RSM Document 54 Filed 08/01/19 Page 10 of 20



 1 counsel responded later that month, “reiterate[ing]” certain allegedly false representations that

 2 Huawei Device had made several months earlier, before any threatened official proceeding. The

 3
     core allegations related to Huawei Device’s purported “cover-up” took place at least six months
 4
     earlier. Ind. ¶ 46. This demand letter post-dating the earlier alleged acts of obstruction by six
 5
     months or more cannot establish Huawei Device’s corrupt intent to obstruct justice or the
 6

 7 requisite nexus.

 8          For the reasons set forth above, the Court should dismiss Count Ten because it fails to

 9 state an offense and lacks specificity.
10 II.      In the Alternative, The Court Should Order the Government to Submit a Bill of
11          Particulars.

12          An indictment that fails to set forth a sufficient factual basis for the charges must be

13 dismissed, and it cannot be saved by a bill of particulars. See Russell, 369 U.S. at 770; United

14 States v. ORS, Inc., 997 F.2d 628, 631 n.5 (9th Cir. 1993); Cecil, 608 F.2d at 1296. Nonetheless,

15
     in the unlikely event that the Court declines to dismiss Count Ten, it should at a minimum order
16
     the government to provide a bill of particulars specifying the information sought in this motion.
17
            While an unsatisfactory outcome here, the Court has discretion to “direct the government
18

19 to file a bill of particulars.” Fed. R. Crim. P. 7(f). “[A] bill of particulars is appropriate where a

20 defendant requires clarification in order to prepare a defense.” United States v. Long, 706 F.2d

21 1044, 1054 (9th Cir. 1983). Specifically, the purpose of a bill of particulars is (1) “to inform the

22 defendant of the nature of the charge[s] against him with sufficient precision to enable him to

23
     prepare for trial,” (2) “to avoid or minimize the danger of surprise at the time of trial,” and (3) to
24
     enable a defendant “to plead his acquittal or conviction in bar of another prosecution for the
25
     same offense when the indictment itself is too vague, and indefinite for such purposes.” United
26

27 States v. Ayers, 924 F.2d 1468, 1483 (9th Cir. 1991) (internal quotation marks and citation

28 omitted).
     DEFENDANTS’ MOTION TO DISMISS COUNT TEN FOR FAILURE TO STATE AN OFFENSE
     AND LACK OF SPECIFICITY, OR IN THE ALTERNATIVE, FOR A BILL OF PARTICULARS   1420 F i f t h Av enue, Sui t e 1400
                                                                                 Seat t l e, W ashi ngt on 9 810 1
     U.S. v. Huawei Device Co., Ltd., et al., No. 19-CR-010 – Page 10            phon e 206. 516. 3 800 f ax 206. 516. 3 888
             Case 2:19-cr-00010-RSM Document 54 Filed 08/01/19 Page 11 of 20



 1          On March 15, 2019, Huawei Device requested a bill of particulars from the government

 2 seeking, among other information, “the bases for the allegations that [Huawei Device] was

 3
     ‘concerned’ ‘that T-Mobile would terminate its relationship with them,’ ‘about the potential for
 4
     civil litigation,’ and ‘that T-Mobile would refer the matter to federal law enforcement
 5
     authorities,’ including the identities of all individuals who expressed such ‘concern.’” See Ex. A,
 6

 7 Ltr. from James F. Hibey, et al. to Todd Greenberg, et al., at 2. The letter also requested

 8 specifics on “the manner in which [Huawei Device] attempted to obstruct” the official

 9 proceedings at issue. Id. at 3. On March 29, 2019, the government declined to provide any of
10 the requested particulars. See Ex. B, Ltr. from Thomas Woods, et al. to Brian Heberlig, et al. 5

11
            Huawei Device is entitled to know the particular allegations that form the basis of the
12
     charges against it. That includes each element of the charge. Count Ten’s vague and conclusory
13
     allegations do not specify which acts the grand jury believed were obstructive or which facts
14

15 establish Huawei Device’s corrupt intent. Nor do the bald legal conclusions that Huawei Device

16 was “concerned” about civil litigation and a grand jury investigation (Ind. ¶ 37) specify how any

17 allegedly obstructive acts had a nexus to an official proceeding. At a minimum, a bill of

18 particulars is required.

19
                                               CONCLUSION
20
            For the reasons set forth above, the Court should dismiss Count Ten for failure to state an
21
     offense and lack of specificity. Alternatively, the Court should order the government to provide
22

23 a bill of particulars forthwith.

24
            5
             The government’s letter claims that a bill of particulars is not required if the
25
   government’s disclosures, including discovery, adequately advise the defendant of the nature of
26 the charges. See Ex. B, at 1. Even if discovery could provide Huawei Device with an adequate
   understanding of the obstruction charge alleged in Count Ten, subsequent disclosures, including
27 a bill of particulars, cannot save a faulty indictment. Russell, 369 U.S. at 770; ORS, 997 F.2d at
   631 n.5; Cecil, 608 F.2d at 1296.
28
     DEFENDANTS’ MOTION TO DISMISS COUNT TEN FOR FAILURE TO STATE AN OFFENSE
     AND LACK OF SPECIFICITY, OR IN THE ALTERNATIVE, FOR A BILL OF PARTICULARS   1420 F i f t h Av enue, Sui t e 1400
                                                                                 Seat t l e, W ashi ngt on 9 810 1
     U.S. v. Huawei Device Co., Ltd., et al., No. 19-CR-010 – Page 11            phon e 206. 516. 3 800 f ax 206. 516. 3 888
             Case 2:19-cr-00010-RSM Document 54 Filed 08/01/19 Page 12 of 20



 1 Dated: August 1, 2019                              Respectfully submitted,

 2
                                                      YARMUTH LLP
 3
                                                      By: s/ Robert Westinghouse
 4
                                                      Robert Westinghouse, WSBA No. 6484
 5                                                    1420 Fifth Avenue, Suite 1400
                                                      Seattle, WA 98101
 6                                                    Telephone: (206) 516-3800
                                                      Fax: (206) 516-3888
 7                                                    rwestinghouse@yarmuth.com
 8
                                                      STEPTOE & JOHNSON LLP
 9
                                                      James F. Hibey (pro hac vice)
10
                                                      Brian M. Heberlig (pro hac vice)
11                                                    1330 Connecticut Avenue, NW
                                                      Washington, DC 20036
12                                                    Telephone: (202) 429-3000
                                                      Fax: (202) 429-3902
13                                                    jhibey@steptoe.com
                                                      bheberlig@steptoe.com
14
                                                      Attorneys for Defendants Huawei Device
15                                                    Co., Ltd., and Huawei Device USA, Inc.
16

17

18

19

20

21

22

23

24

25

26

27

28
     DEFENDANTS’ MOTION TO DISMISS COUNT TEN FOR FAILURE TO STATE AN OFFENSE
     AND LACK OF SPECIFICITY, OR IN THE ALTERNATIVE, FOR A BILL OF PARTICULARS   1420 F i f t h Av enue, Sui t e 1400
                                                                                 Seat t l e, W ashi ngt on 9 810 1
     U.S. v. Huawei Device Co., Ltd., et al., No. 19-CR-010 – Page 12            phon e 206. 516. 3 800 f ax 206. 516. 3 888
             Case 2:19-cr-00010-RSM Document 54 Filed 08/01/19 Page 13 of 20



 1                                    CERTIFICATE OF SERVICE

 2         I hereby certify that on August 1, 2019, I electronically filed the foregoing with the Clerk
   of the Court using the CM/ECF system which will send notification of such filing to the
 3 following:

 4          Attorneys for the Government
 5
            Todd Greenberg
 6          Thomas M. Woods
            Siddharth Velamoor
 7          U.S. Attorney’s Office (Sea)
            700 Stewart Street, Suite 5220
 8          Seattle, WA 98101-1271
 9          Tel: 206.553.7970
            Todd.Greenberg4@usdoj.gov
10          Thomas.Woods2@usdoj.gov
            Siddharth.Velamoor@usdoj.gov
11

12          DATED: August 1, 2019, at Seattle, Washington.
13

14
                                                            s/ Vassie Skoulis
15                                                          Vassie Skoulis, Legal Assistant

16

17

18

19

20

21

22

23

24

25

26

27

28
     DEFENDANTS’ MOTION TO DISMISS COUNT TEN FOR FAILURE TO STATE AN OFFENSE
     AND LACK OF SPECIFICITY, OR IN THE ALTERNATIVE, FOR A BILL OF PARTICULARS   1420 F i f t h Av enue, Sui t e 1400
                                                                                 Seat t l e, W ashi ngt on 9 810 1
     U.S. v. Huawei Device Co., Ltd., et al., No. 19-CR-010 – Page 13            phon e 206. 516. 3 800 f ax 206. 516. 3 888
        Case 2:19-cr-00010-RSM Document 54 Filed 08/01/19 Page 14 of 20




   Exhibit A to Defendants’
 Motion to Dismiss Count Ten
for Failure to State an Offense
 and Lack of Specificity, or in
  the Alternative, for a Bill of
          Particulars




DEFENDANTS' MOTION TO DISMISS COUNT TEN
U.S. v. Huawei Device Co., Ltd., et al.,
No. 19-CR-010 - Page 14
         Case 2:19-cr-00010-RSM Document 54 Filed 08/01/19 Page 15 of 20
James F. Hibey
202 429 6407
jhibey@steptoe.com

Brian M. Heberlig
202 429 8134
bheberlig@steptoe.com

1330 Connecticut Avenue, NW
Washington, DC 20036-1795
202 429 3000 main
www.steptoe.com




                                           March 15, 2019




By Electronic Mail

AUSA Todd Greenberg
AUSA Thomas M. Woods
United States Attorney’s Office
Western District of Washington
700 Stewart Street, Suite 5220
Seattle, WA 98101-1271

        Re:      United States v. Huawei Device Co., Ltd., and Huawei Device USA, Inc.,
                 Case No. 2:19-cr-00010-RSM (W.D. Wa.)
                 Defendants’ Request for a Bill of Particulars re Indictment

Dear Counsel:

        On behalf of Defendants Huawei Device Co., Ltd. (“Huawei China”) and Huawei Device
USA, Inc. (“Huawei USA”) (collectively “Huawei”), we hereby request specification of certain
allegations in the Indictment to permit Huawei to prepare a defense to the charges. We submit
these requests in an effort to reach an agreement with the government short of motions practice
under Federal Rule of Criminal Procedure 7(f).

        Our specific requests regarding the allegations in the Indictment are as follows:

        1.       Please identify the “others known and unknown” with whom Huawei allegedly
                 “conspired and agreed” to steal trade secrets belonging to T-Mobile. (¶ 1).

        2.       Please identify the “someone other than T-Mobile” for whose economic benefit
                 Huawei allegedly intended to convert the alleged trade secrets. (¶¶ 1, 52).

        3.       Please identify the bases for the allegation that Huawei conspired and agreed to
                 steal T-Mobile’s trade secrets “knowing that the offense would injure T-Mobile.”
                 (¶¶ 1, 52).




DEFENDANTS' MOTION TO DISMISS COUNT TEN
U.S. v. Huawei Device Co., Ltd., et al.,
No. 19-CR-010 - Page 15
        Case 2:19-cr-00010-RSM Document 54 Filed 08/01/19 Page 16 of 20

AUSA Todd Greenberg
AUSA Thomas M. Woods
March 15, 2019
Page 2


       4.      Please identify the “multiple inquiries about licensing or purchasing the Tappy
               system” that T-Mobile allegedly received, as well as T-Mobile’s declinations of
               such offers. (¶ 5).

       5.      Please identify the bases for the allegation that Huawei’s “phones were failing
               Tappy’s testing at a disproportionate rate compared to other suppliers’ phones.”
               (¶ 12).

       6.      Please identify the bases for the allegations that Huawei was “concerned” “that T-
               Mobile would terminate its relationship with them,” “about the potential for civil
               litigation,” and “that T-Mobile would refer the matter to federal law enforcement
               authorities,” including the identities of all individuals who expressed such
               “concern.” (¶ 37).

       7.      Please identify the bases for the allegations that Huawei as “concerned about
               additional harm to Huawei’s reputation,” including the identity of all individuals
               who expressed such “concern.” (¶ 38).

       8.      Please identify all “false and misleading statements” made by A.X. and F.W. in
               their interviews with T-Mobile security personnel. (¶ 39).

       9.      Please identify all “false and misleading statements” in the Investigation Report.
               (¶ 41).

       10.     Please identify all of the “multiple prior occasions” on which Huawei employees
               allegedly took unauthorized photographs of Tappy. (¶ 42).

       11.     Please identify all of the “numerous directives” Huawei China allegedly issued to
               Huawei USA referenced in this paragraph. (¶ 42).

       12.     Please identify specifically which aspects of the “Tappy robot system technology”
               are allegedly protected trade secrets. (¶ 49).

       13.     Please identify each allegedly false and fraudulent pretense, representation,
               promise, and concealment of material facts at issue in the wire fraud scheme
               alleged in Counts 3-9, in addition to the allegedly false pretense and
               representation that “only authorized activity would be conducted in the
               laboratory.” (¶¶ 54, 55).

       14.     Please identify all occasions that Huawei USA, on behalf of itself and Huawei
               China, allegedly “represented to T-Mobile . . . that they would conduct only
               authorized activity within the Tappy robot laboratory, while intending that their
               employees would obtain confidential technical information” referenced in this
               paragraph. (¶ 56).



DEFENDANTS' MOTION TO DISMISS COUNT TEN
U.S. v. Huawei Device Co., Ltd., et al.,
No. 19-CR-010 - Page 16
        Case 2:19-cr-00010-RSM Document 54 Filed 08/01/19 Page 17 of 20

AUSA Todd Greenberg
AUSA Thomas M. Woods
March 15, 2019
Page 3


       15.     Please identify all occasions that Huawei allegedly “represented to T-Mobile that
               they would conduct only authorized activity within the Tappy robot laboratory,
               and abide by the restrictions in the” NDAs, including the identity of all employees
               who made any such representation, referenced in this paragraph. (¶ 57).

       16.     Please identify all aspects of the “Investigation Report” with which Huawei
               allegedly “attempted to mislead T-Mobile,” including the identity of all
               employees engaged in any such alleged attempts. (¶ 62).

       17.     Please identify the date “on or after September 2, 2014” on which the alleged
               obstruction ended, including all actions allegedly taken after September 2, 2014 in
               furtherance of the alleged obstruction. (¶ 65).

       18.     Please identify the manner in which Huawei attempted to obstruct the proceedings
               in T-Mobile USA, Inc. v. Huawei Device USA, Inc., C14-1351RAJ, and the
               Federal grand jury proceedings in the Western District of Washington concerning
               Huawei. (¶ 65).

        Please advise us whether the government will provide the requested information so that
we can determine whether it will be necessary to move for a bill of particulars. We are available
to discuss this matter at your convenience. Thank you for your consideration.

                                                    Sincerely,


                                                    ___________________________
                                                    James F. Hibey
                                                    Brian M. Heberlig
                                                    Steptoe & Johnson, LLP
                                                    1330 Connecticut Ave., NW
                                                    Washington, DC 20036
                                                    (202) 429-3000

                                                    Robert Westinghouse
                                                    Yarmuth Wilsdon PLLC
                                                    1420 Fifth Avenue, Suite 1400
                                                    Seattle, WA 98101
                                                    (206) 516-3835

                                                    Counsel for Defendants Huawei Device Co.,
                                                    Ltd., and Huawei Device USA, Inc.




DEFENDANTS' MOTION TO DISMISS COUNT TEN
U.S. v. Huawei Device Co., Ltd., et al.,
No. 19-CR-010 - Page 17
        Case 2:19-cr-00010-RSM Document 54 Filed 08/01/19 Page 18 of 20




   Exhibit B to Defendants’
 Motion to Dismiss Count Ten
for Failure to State an Offense
 and Lack of Specificity, or in
  the Alternative, for a Bill of
          Particulars




DEFENDANTS' MOTION TO DISMISS COUNT TEN
U.S. v. Huawei Device Co., Ltd., et al.,
No. 19-CR-010 - Page 18
         Case 2:19-cr-00010-RSM Document 54 Filed 08/01/19 Page 19 of 20
                                                              U.S. Department of Justice

                                                              United States Attorney
                                                              Western District of Washington

Please reply to:
Thomas M. Woods
Assistant United States Attorney
Direct Line: (206) 553-4312
                                                              March 29, 2019

By Electronic Mail

Brian Heberlig, Esq.                                  Robert Westinghouse
James F. Hibey, Esq.                                  Yarmuth Wilsdon PLLC
Steptoe & Johnson LLP

        Re:     United States v. Huawei Device Co. et al.
                No. CR19-0010RSM, USDC, W.D. Washington

Dear Counsel:
        We are in receipt of your letter, dated March 15, 2019, requesting a bill of particulars as
to eighteen categories of information. We respectfully decline to answer the requests as both
premature and unwarranted.

        Under Ninth Circuit law, a bill of particulars is warranted only when the indictment,
along with the government’s disclosures, including discovery, fail to adequately advise the
defendant of the nature of the charges. See United States v. Giese, 597 F.2d 1170, 1180
(9th Cir. 1979) (“Full discovery . . . obviates the need for a bill of particulars.”). Your request
for a bill of particulars was made prior to receiving any discovery from the government and
therefore is premature. See, e.g., United States v. Wittmer, No. CR 312-004, 2012 WL
12896295, at *3 (S.D. Ga. Sept. 25, 2012) (denying motion for bill of particulars as premature
because request could become moot after discovery production was complete); United States v.
Jianyu Huang, No. CR 12-1246 WJ, 2014 WL 12796902, at *1 (D.N.M. Feb. 27, 2014); United
States v. Jackson, No. CRIM 4:09CR066-P-S, 2009 WL 1690727, at *2
(N.D. Miss. June 16, 2009).

        In addition, the indictment in this case more than adequately advises the defendants of the
nature of the charges. The indictment spans twenty-eight pages, and provides a highly detailed
factual description of the offenses. Moreover, the Ninth Circuit has disapproved of the specific
type of requests that you make in your letter as being inappropriate for a bill of particulars. See
generally United States v. DiCesare, 765 F.2d 890, 897-98 (9th Cir. 1985) (citing United States

//
//




DEFENDANTS' MOTION TO DISMISS COUNT TEN
U.S. v. Huawei Device Co., Ltd., et al.,
No. 19-CR-010 - Page 19                      Page 1 of 2
          Case
   Letter to        2:19-cr-00010-RSM
             Heberlig et al.            Document 54 Filed 08/01/19 Page 20 of 20
   March 29, 2019
   Page 2



v. Long, 449 F.2d 288, 294–95 (8th Cir. 1971); Wilkins v. United States, 376 F.2d 552, 562–63
(5th Cir. 1967); Cook v. United States, 354 F.2d 529, 531 (9th Cir. 1965)).



                                                   Sincerely,

                                                   ANNETTE L. HAYES
                                                   First Assistant United States Attorney
                                                   (Acting Under Authority Conferred by
                                                   28 U.S.C. § 515)

                                                   /s Thomas M. Woods
                                                   TODD GREENBERG
                                                   THOMAS M. WOODS
                                                   SIDDHARTH VELAMOOR
                                                   Assistant United States Attorneys




DEFENDANTS' MOTION TO DISMISS COUNT TEN
U.S. v. Huawei Device Co., Ltd., et al.,
No. 19-CR-010 - Page 20                        2
                Case 2:19-cr-00010-RSM Document 54-1 Filed 08/01/19 Page 1 of 1



 1                                        UNITED STATES DISTRICT COURT
                                         WESTERN DISTRICT OF WASHINGTON
 2                                                 AT SEATTLE

 3

 4                                                                     No. 19-CR-010

 5      UNITED STATES OF AMERICA,                                      [PROPOSED] ORDER GRANTING
                                                                       DEFENDANTS’ MOTION TO
 6                                       v.                            DISMISS COUNT TEN FOR
                                                                       FAILURE TO STATE AN OFFENSE
 7                                                                     AND LACK OF SPECIFICITY, OR
        HUAWEI DEVICE CO., LTD., and                                   IN THE ALTERNATIVE, FOR A
        HUAWEI DEVICE USA, INC.,                                       BILL OF PARTICULARS
 8

 9                                       Defendants.

10

11            The Court has reviewed Defendants Huawei Device Co., Ltd.’s (“Huawei China”), and
12
     Huawei Device USA, Inc.’s (“Huawei USA”) (collectively, “Huawei Device”) Motion to
13
     Dismiss Count Ten for Failure to State an Offense and Lack of Specificity, or in the Alternative,
14
     for a Bill of Particulars.
15
              The Motion is granted for the reasons stated by Huawei Device.
16

17            Accordingly, [ ] Count Ten of the Indictment is dismissed, and the government shall file

18 an amended version of the Indictment reflecting this Order; [ ] the government is hereby ordered

19 to provide a bill of particulars specifying the information sought in the aforementioned motion.

20
              IT IS SO ORDERED.
21

22

23                                                                        _______________________________
24                                                                        Ricardo S. Martinez
                                                                          Chief United States District Judge
25

26

27

28
     [PROPOSED] ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS COUNT TEN
     FOR FAILURE TO STATE AN OFFENSE AND LACK OF SPECIFICITY,
                                                                                         14 2 0 F if t h A v e nu e , S u it e 1 4 00
     OR IN THE ALTERNATIVE, FOR A BILL OF PARTICULARS                                    S ea tt l e, W as hi ng to n 9 81 0 1
                                                                                         ph o ne 20 6. 5 16 . 38 0 0 f ax 2 0 6. 5 16 .3 8 88
     U.S. v. Huawei Device Co., Ltd., et al., No. 19-CR-010 – Page 1
